Exhibit 10.1 OFFICE LEASE THIS LEASE (the "Lease") is made as of February21, 2008, by and between HTD- Ptarmigan Place, LLC, a Delaware limited liability company (the "Landlord") and the Tenant named in the Schedule below. The term "Project" means the building (the "Building") known as “Ptarmigan at Cherry Creek” and the land located at 3773 Cherry Creek North Drive. Denver. Colorado 80209."Premises" means that part of the Project leased to Tenant described in the Schedule and approximately depicted in outline or cross-hatching on Appendix A. The following schedule (the "Schedule") is an integral part of this Lease. Terms defined in this Schedule shall have the same meaning throughout the Lease. SCHEDULE 1.Tenant: XEDAR Corporation, a Colorado corporation 2.Premises: Suite 3.Rentable
